Wyly, J.,
dissenting. In this case the question is, Is the action against the sheriff and his securities to compel him to pay over the money he has collected barred by the prescription of two years?
“The sheriffs and their securities shall be able to prescribe against their acts of misfeasance, nonfeasance, costs, offenses and quasi offenses, after the lapse of two years from the day of the omission or commission of the acts complained of.” Revised Statutes of 1870, section 5816.
Now, the cause of the obligation sought to be enforced against the sheriff and his securities is not an act of omission or commission of some wrong on the part of the sheriff. Nor did the obligation sought to be enforced spring from an offense or quasi offense. It had its ■origin in a quasi contract. The moment the money fell into the hands •of the sheriff, he incurred a legal obligation to preserve it, and to restore it to the owner at the end of the suit. In getting the money the sheriff certainly committed no act of misfeasance nor nonfeasance, nor an offense nor a quasi offense. Yet the very getting of it created the obligation now sought to be enforced. The plaintiff is now asking the sheriff to perform the obligation that he then incurred.
The difficulty in this case only arises from mistaking the reason for the suit for the cause of the obligation. The cause of the obligation is one thing, and the reason for the suit is another. The sheriff failed or refused to pay over the money; this was the reason for the suit, but not the cause of the obligation. The obligation existed long before there was any failure or refusal to pay over the money.
Hence the obligation, which the defendants insist is discharged by prescription, is not an obligation arising from the refusal or failure of *363the sheriff to pay over money. It existed from the moment the sheriff received the money, and this suit is to compel the performance of that obligation.
Now, because the law allows the sheriff and his securities to prescribe against his acts of omission and commission, shall we extend that prescription to obligations arising from a quasi contract? I think not. Laws of prescription are stricti juris, and are never extended by implication.
I adhere to the opinion of this court on this question in Spalding & Rogers v. Walden, 23 An. 474; and I believe upon that authority.and ¡upon principle that the judgment of the majority ot the court is wrong. I therefore dissent.